Citation Nr: 1754899	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  17-02 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to April 1957. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2016 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2017, the Veteran provided testimony before the undersigned at a Board hearing.  

The issue of entitlement service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2014).


FINDING OF FACT

At the August 2017 Board hearing, the Veteran withdrew the issue of entitlement to service connection for tinnitus currently on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to service connection for tinnitus by the appellant have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the appeal of the issue of service connection for tinnitus and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the issue of entitlement to service connection for tinnitus is dismissed.  


REMAND

Additional development is necessary in order to fulfill VA's duty to assist set forth at 38 C.F.R. § 3.159 (2016) regarding the bilateral hearing loss claim.

At the hearing before the undersigned, it was established that the Veteran was exposed to acoustic trauma consistent with his duties in aircraft electronics repairman on Air Force aircraft.  The undersigned further finds the Veteran's candid testimony to be credible as to (1) the fact that he first perceived hearing loss when he was in his early 30's, while he got out of service in his mid-20's and (2) he had no significant post-service noise exposure.  

That being said, private audiograms of record are not dated earlier than 2001, and VA examination shows sensorineural hearing loss diagnosed in 2016.  

The VA examiner in July 2016 found it was not possible to offer an etiology opinion without resorting to speculation given the fact that the Veteran had a whispered voice test at service separation.  He noted that such test was not a good representation of hearing acuity.  However, the examiner did not address the Veteran's contentions set forth in his testimony that he did not have perceptible hearing loss until approximately a decade after service.  

The examiner functionally found the current hearing loss could not be considered related to service because there was a normal whispered voice test at the time of service separation.  The AOJ adopted the opinion and denied the claim.  However, the Court has held that the absence of evidence of a hearing loss disability in service is not fatal to a Veteran's claim.  See Ledford v. Derwinski, 3 Vet. App. 87 (1992).  The Court has also held that evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  The negative VA opinion as to this Veteran's claim is not supported by adequate rationale under the circumstances.  The examination report is insufficient for adjudicative purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the Board finds that an addendum medical opinion, as to the likely etiology of the current hearing loss, should be obtained that takes into account the conceded acoustic trauma in service, the lack of post service acoustic trauma, the Veteran's perceived hearing loss in his 30's but not documented until at least 2001, and the present diagnosis.  Specifically, the examiner should address whether the Veteran's current bilateral hearing loss disability is related to his in-service noise exposure.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the audiologist who conducted the July 2016 examination, if available, or another suitably qualified audiologist, for preparation of an addendum opinion.  Additional in-person examination of the Veteran is left to the discretion of the examiner selected.  After reviewing the record, the examiner is asked to address the following:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's current bilateral hearing loss disability is caused by or otherwise etiologically related to his active service, to include conceded in-service noise exposure?

In this case, the Veteran is considered competent and credible in his contention that he was exposed to noise from aircraft during active service. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of established hearing loss in service, or the lack of documented treatment for the same in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed hearing loss.

2.  When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


